Motion to resettle order of tMs court dated December 19, 1932, denying motion for leave to examine, granted and order resettled so as to include an examination of the books. However, in view of the fact that upon the hearing executor Max Scott has agreed that the only item concerning which he wishes to examine the books is an item as to wMch he says there is a discrepancy, the examination should proceed before the surrogate and be limited to that item. Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ. [See 237 App. Div. 840.]